Citation Nr: 1022668	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney

INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Detroit RO in June 2005.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In April 2005, January 2006, and December 2007 the Board 
remanded the Veteran's claim for additional procedural and 
evidentiary development.  A supplemental statement of the 
case was most recently issued in August 2009 by the VA 
Appeals Management Center (AMC), which continued the denial 
of the claim.  The case is once again before the Board. 


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the 
Veteran's Parkinson's disease is related to his military 
service.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by 
active military service, including as secondary to exposure 
to herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall Concerns 

In April 2005, the Board remanded the Veteran's claim in 
order to schedule him for a hearing at the RO before a VLJ.  
In January 2006 and December 2007, the Board remanded the 
Veteran's claim in order provide him with additional notice 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
obtain the names and addresses of his private health care 
providers, obtain the Veteran's separation examination and 
report of medical history, obtain his records from the Social 
Security Administration, obtain his VA outpatient treatment 
records, and schedule him for a VA examination.  

The evidence of record indicates that the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  Specifically, the 
Veteran testified at a hearing which was chaired by the 
undersigned VLJ in June 2005.  His separation examination, 
report of medical history, and records from the Social 
Security Administration have been obtained and associated 
with his claims folder.  The Veteran was mailed a VCAA notice 
letter in June 2005 which, in part, requested he identify or 
submit the names and addresses for his health care providers.  
He was provided a VA examination in June 2009 and an addendum 
to the examination report was obtained in August 2009.  

In January 2006 and December 2006, the Board requested the 
AMC associate all of the Veteran's VA treatment records, to 
include those from the Carl Vinson VA Medical Center with his 
claims folder.  Upon review, it is unclear whether the AMC 
conducted a search for these records.  Specifically, while 
someone has placed a checkmark next to the relevant remand 
instructions in the January 2006 remand contained in the 
claims folder, the record does not contain a formal finding 
that any such records do not exist or otherwise indicate that 
a search was conducted.  Notwithstanding the above, the Board 
notes that the Veteran has specifically stated that he has 
not received treatment at the VA outside of a visit to the 
Carl Vinson VA Medical Center in 2002.  See the June 2005 
hearing transcript, page 8.  These records have been obtained 
and associated with the claims folder.  Even if the Board 
were to assume [which it does not] that additional VA 
treatment records existed, any such records would document 
ongoing treatment for the Veteran's disability.  As discussed 
in detail below, the Board has found that a current 
disability exits.  Any additional VA treatment records would 
reference current disability status, and not establish a 
connection between the Veteran's disability and his military 
service.  In this case, the Board finds that there has been 
substantial compliance with its remand instructions.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although 
under Stegall VA is required to comply with remand orders, 
substantial compliance, not absolute compliance, is 
required]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran, in August 2003 and January 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The January 2008 
letter also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private medical records, records from the Social 
Security Administration, and provided him with a VA 
examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in June 2009 
and an addendum was issued in August 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record, and pertinent to the 
rating criteria.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in June 2005 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e). The Board notes additionally 
that, as a result of amendments to 38 C.F.R. § 3.309(e), 
Type-II Diabetes Mellitus was added to the list of diseases 
for which presumptive service connection can be established. 
The change was effective July 9, 2001. See 66 Fed. Reg. 
23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted. See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

With respect to the first Hickson element, the evidence of 
record indicates that the Veteran has been diagnosed with 
Parkinson's disease.  See, e.g., the June 2009 VA 
examination. 

With respect to the second Hickson element, the Board will 
separately address in-service disease and injury.

Concerning injury, the Veteran has argued that he was exposed 
to herbicides while stationed on Guam.  As discussed in the 
law and regulations section above, exposure to herbicides is 
presumed for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  In this case, the Veteran has not argued, and 
the evidence does not suggest, that the Veteran served in the 
Republic of Vietnam.  

In a January 2008 letter, the Veteran was asked to provide 
evidence showing that he was exposed to herbicides during 
service.  Specifically, he was asked to describe when and 
where he was exposed to herbicides, and/or provide statements 
from others regarding possible exposure.  He has not 
responded to this letter.  Instead, the Veteran's claims 
folder contains vague statements indicating he was exposed to 
herbicides.  For example, in August 2004 the Veteran 
indicated that he was exposed to "many unknown substances[,] 
mostly abandoned chemicals left behind by the Japanese during 
WWII."  During his June 2005 hearing, the Veteran stated 
that herbicides were used near the bunkers and roadways.  See 
the hearing transcript, page 8.  However, he did not provide 
an approximate date for his claimed exposure.  
Notwithstanding his own statements, the Veteran has not 
provided any evidence that he was exposed to herbicides 
during service.  

Concerning disease, there is no indication that Parkinson's 
disease existed in service.  The Veteran's November 1970 
separation examination indicated that the Veteran's 
neurologic system was normal and the Veteran did not complain 
of any nervous trouble.  Indeed, in a statement received by 
VA in February 2004, the Veteran indicated that he was not 
diagnosed with Parkinson's disease until 1982.  
Notwithstanding the above, the Veteran has claimed that after 
he returned from Guam but prior to leaving the service he 
developed some muscle tightening and slight shaking for which 
he did not seek medical treatment.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places greater weight of probative value on the history the 
Veteran reported to medical professionals during his 
separation examination than it does on his recent statements 
to VA in connection with his claim for monetary benefits.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The Board notes that the 
Veteran indicated that he suffered from multiple conditions 
at the time of his separation examination.  However, he did 
not report any muscle tightening and shaking.  Finally, a 
medical treatment record dated in April 1984 indicates that 
the Veteran reported the onset of tremors approximately six 
months ago, or in 1983, not prior to 1970 as indicated by the 
Veteran's recent statements. 

In the absence of an in-service injury or disease, Hickson 
element (2) has not been met and the Veteran's claim fails on 
this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

As noted above, the Veteran is not presumed to have been 
exposed to herbicides while in-service.  Even if the Board 
were to presume that the Veteran had been exposed to 
herbicides during service [which it does not] a presumption 
of service connection does not exist for Parkinson's disease 
based on herbicide exposure.  See 38 C.F.R. § 3.309(e).  In 
the August 2009 VA examination addendum, the VA examiner 
further stated that Agent Orange is not recognized in medical 
literature as causing Parkinson's disease.  Notwithstanding 
the inapplicability of the Agent Orange regulations, as 
discussed above, the Board is obligated to fully consider the 
Veteran's claims.  See Combee, supra.

After reviewing the Veteran's claims folder and providing a 
clinical examination, the June 2009 VA examiner stated that 
the Veteran's Parkinson's disease is less likely as not 
caused by, or a result of, military service.  He specifically 
noted that the Veteran's service treatment records contain no 
reference to tremors or other neurological symptoms and 
"there is no mention in either the history or exam portions 
of the discharge physical."  


The VA examiner also indicated that Veteran has claimed that 
his Parkinson's disease may have resulted from in-service 
exposure to hydrocarbon jet exhaust.  However the examiner 
indicated that there was no support for this theory of 
causation in medical literature. 

In various statements and submissions to VA, the Veteran has 
indicated that the incidence of Parkinson's is much higher on 
Guam based on its population and that his presence on the 
Island may have caused his disease.  See, e.g., the June 2006 
hearing transcript, page 7.  In the August 2009 addendum, the 
VA examiner indicated that native Guamians have higher 
incidents of Parkinson Dementia Syndrome due to ingesting the 
cycad plant, a staple of the Guamian diet.  However, the 
examiner indicated that there was "no evidence that the 
Veteran ate the local diet or that short term exposure 
(verses lifetime for Guamians) is sufficient to cause [the] 
disease."  The examiner also stated that the Parkinson's 
disease that results from long term ingestion of the cycad 
plant is strongly associated with dementia and the Veteran 
did not show any evidence of dementia during his June 2009 VA 
examination.  

In support of his claim, the Veteran has submitted multiple 
internet articles describing Parkinson's disease and its 
environmental causes.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence. See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Internet articles 
submitted by the Veteran are of a general nature and do not 
contain any information or analysis specific to the Veteran's 
case.  In fact, several articles indicate that the Guamians 
diet of the cycad plant and bats are the cause of Parkinson's 
disease.  (As noted above, the June 2009 VA examiner opined 
that even if the Veteran had ingested the local diet, this 
short-term exposure would not have caused his Parkinson's 
disease.)   As such, the treatise evidence submitted by the 
Veteran is of no probative value.  The Court has held on 
several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim. See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

To the extent that the Veteran himself contends that a 
medical relationship exists between his Parkinson's disease 
and his military service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's Parkinson's 
disease is not related to his military service.  Accordingly, 
Hickson element (3), medical nexus, has not been satisfied, 
and the claim fails on this basis as well.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
Parkinson's disease. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for Parkinson's disease to 
include as due to herbicide exposure is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


